Citation Nr: 0414899	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Eligibility to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A Chapter 35, based on the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.  The veteran died in June 2002; the appellant 
is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  

The Board's decision on the claims for entitlement to service 
connection for the cause of the veteran's death and 
eligibility of DEA under 38 U.S.C.A Chapter 35 is set forth 
below; however, the claim for entitlement to accrued benefits 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify you of the further action required on your 
part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues decided herein has 
been obtained by the RO.  

2.  The veteran died in June 2002; according to the death 
certificate, the immediate cause of death was lung carcinoma 
with metastasis.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause were seizure disorder and hypertension.  He reportedly 
died at his residence.  

3.  At the time of the veteran's death, service connection 
was in effect for recurrent epistaxis (nose bleeds) with a 0 
percent evaluation.  

4.  The competent medical evidence does not show a 
relationship between the service-connected disability and the 
pathology that led to death.  

5.  The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  Lung carcinoma with metastasis, 
seizure disorder and hypertension was not related to an 
incident of service or to a service-connected disability.  
Hypertension, seizures, and/or cancer were not demonstrated 
within 1 year of separation from active service.  

6.  The veteran did not have a total and permanent disability 
resulting from a service-connected disability.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause of death.  
Hypertension, cancer, and seizures were not incurred in or 
aggravated by service nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.312, 3.326 (2003).  

2.  Basic eligibility requirements for DEA benefits under 
Chapter 35, Title 38, United States Code, based on the death 
of the veteran have not been met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained medical records 
corresponding to treatment reported by the appellant, and, 
for reasons described in further detail below, a VA medical 
opinion as to the etiology of the cause of the veteran's 
death has been determined to not be "necessary" under 38 
U.S.C.A. § 5103A(d) in this case.  

Also, the Board is satisfied that VA's duties to notify the 
appellant of the evidence necessary to substantiate her 
claims have been met.  The RO informed her of the need for 
such evidence in a September 2002 letter.  By this letter, 
the RO has also notified the appellant of exactly which 
portion of that evidence (if any) was to be provided by her 
and which portion VA would attempt to obtain on her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the September 2002 VCAA letter 
preceded the appealed January 2003 rating decision, this case 
raises no procedural concerns in view of Pelegrini.  
Furthermore, documents on file reveal that she has 
essentially been told to submit all evidence she has, and as 
noted, it appears all evidence is on file.  Thus the 
provisions of 38 C.F.R. § 3.159 have been complied with 
satisfactorily.

II.  Analysis

A.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Additionally, certain chronic diseases, including 
cardiovascular disorders, cancer, and some seizures, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In the present case, the veteran died in June 2002.  The 
immediate cause of his death, as listed on his death 
certificate, was lung carcinoma with metastasis.  Other 
significant conditions listed as having contributed to death 
but not resulting in the underlying cause of death were 
seizure disorder and hypertension.  No autopsy was performed.  
At the time of death, service connection was in effect for 
recurrent epistaxis (nose bleeds) with a 0 percent 
evaluation.  

Upon reviewing the veteran's service medical records, the 
Board notes that he was not treated for any complaints or 
symptoms suggestive of lung carcinoma with metastasis, 
seizure disorder or hypertension during service.  His 
induction examination of September 1959 and separation 
examination of August 1961 were negative for any treatment or 
diagnosis of a lung disability, seizure disorder or 
hypertension in service.  

Following service, the medical evidence of record shows that 
the veteran was admitted to a private medical hospital in 
August 1963 with complaints of headaches and again in October 
1963 with complaints of headaches and stiff neck.  In August 
1963 it was reported that his headaches progressed over a 
period of five days and became associated with anorexia, 
generalized muscle aches, arthralgia and neck stiffness, and 
chills alternation with sweats.  The diagnoses were 
meningoencephalitis, probably viral, and hepatomegaly of 
unknown etiology.  There was no diagnosis of lung carcinoma 
with metastasis, seizure disorder or hypertension.  

A bilateral carotid arteriogram was performed in September 
1963, which showed an aneurysm of the left internal carotid 
artery at the point of bifurcation into the anterior and 
middle cerebral arteries.  In October 1963, physical 
examination on admission was within normal limits.  
Craniotomy was performed, left frontoparietal flap, and 
aneurysm as described was clipped.  The final diagnoses were 
aneurysm of left interior carotid artery and subarachnoid 
hemorrhage, secondary to aneurysm of left interior carotid 
artery.  Again, there was no diagnosis or other indication of 
lung carcinoma with metastasis, seizure disorder or 
hypertension.  

Based on these medical records, the Board finds no competent 
medical evidence of record suggesting that the veteran's lung 
carcinoma with metastasis, seizure disorder or hypertension 
noted on his death certificate were etiologically related to 
service.  

To date, the RO has not referred the veteran's claims file to 
a VA medical professional for the purpose of procuring an 
opinion as to the etiology of the disorder causing his death.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of a 
disability (or, in the present case, a post-service 
disability contributing to cause death); (2) there is 
evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period; (3) there is 
an indication the current (or, in this case, the death-
causing) disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(d).  In this case, 
however, there is no evidence linking the veteran's noted 
disorder to service and no reasonable possibility that a VA 
opinion would result in findings supporting the appellant's 
contentions.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The only evidence of record supporting the appellant's claim 
is her own lay opinion, as indicated in her attachment to the 
Form 9 dated September 2003.  The Board is empathetic with 
the appellant in view of the veteran's death.  Nonetheless, 
competent medical evidence is still required to support the 
appellant's claim.  Opinions as to etiology are within the 
realm of medical personnel and not laypersons, such as the 
appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value.  

In summary, the Board is compelled to conclude that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and this claim must be denied.  In 
reaching this conclusion, the Board acknowledges that, under 
38 U.S.C.A. § 5107(b), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  As the preponderance of the evidence is 
against the appellant's present claim, however, that section 
is not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

B.  Dependents' Educational Assistance (DEA) under 38 U.S.C.A 
Chapter 35

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child of a 
veteran who: (1) died as a result of a service-connected 
disability; (2) has a total disability permanent in nature 
resulting from a service-connected disability; (3) died while 
a total and permanent service-connected disability was in 
existence; or (4) is on active duty as a member of the Armed 
Forces and, for a period of more than 90 days, has been 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign Government 
or power.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§§ 3.807, 21.3021 (2003).  

In this case, the veteran did not die as a result of a 
service-connected disability.  He was given a 0 percent 
evaluation for his service-connected recurrent epistaxis 
(nose bleeds), which was not the cause of his death, and was 
not evaluated as totally and permanently disabled.  Inasmuch 
as the veteran does not meet any of the requirements noted 
above, the appellant may not be paid Chapter 35 benefits 
under 38 U.S.C.A. § 3501 based on the death of the veteran.  

The Board acknowledges the appellant's contention that the 
veteran cared for his grandchildren after the untimely death 
of their mother.  However, the veteran's claims file does not 
support the appellant's contention.  The law in this case is 
dispositive; therefore, the appellant's claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.  

Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code, based on the death of the veteran is 
denied.  


REMAND

With respect to the claim for entitlement to accrued 
benefits, the law provides that certain accrued benefits may 
be payable upon the death of a beneficiary.  Except as 
otherwise provided, periodic monetary benefits to which a 
veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period not to exceed two 
years, shall, upon the death of such veteran, be paid to the 
veteran's surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

The Federal Circuit in a recent decision, Terry v. Principi, 
No. 03-7107 (Fed. Cir. May 10, 2004), held that, under the 
terms of 38 U.S.C.A § 5121(a) (2000)-amended by the Veterans' 
Benefits Act of 2003, Pub. L. No. 108-183, § 104(a), 117 
Stat. 2651, ___ (Dec. 16, 2003), to remove the two-year 
limitation period on a survivor's recovery of accrued 
benefits)-a survivor's recovery of a veteran's accrued 
benefits is limited to those benefits accrued "for a period 
not to exceed two years," or in other words, for a maximum 
two year period of accrued benefits regardless of when those 
benefits were actually accrued.  The statute does not limit a 
survivor's recovery of accrued benefits to those benefits 
accrued two years prior to a veteran's death.  

As noted above, the veteran died in June 2002.  By statement 
of the case (SOC) of August 2003, the appellant was denied 
entitlement to accrued benefits on the basis that the veteran 
did not have a pending claim at the time of his death.  In 
correspondence dated September 2003, the appellant reported 
that the veteran had a claim pending that was filed 
approximately a year and a half prior to his death and that 
the Department of Veterans Affairs replied to his claim.  She 
also reported that the veteran sought medical remedies at a 
VA hospital.  The claims file as currently constituted does 
not confirm this matter.  VA records may constitute and 
informal claim for an increased rating, and in view of the 
contention advanced, records should be obtained.  38 C.F.R. 
§ 3.157.

Furthermore, the Board notes that the appellant has not been 
adequately informed of the information and evidence necessary 
to substantiate the claim for, on an accrued benefits basis, 
entitlement to a disability rating in excess of 0 percent for 
recurrent epistaxis.  Nor has she been adequately advised as 
to what evidence VA would obtain for her and of what 
information or evidence she was responsible for submitting.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
order to ensure that the appellant receives the due process 
to which she is entitled in connection with the instant 
appeal, the Board finds that remand of the case is 
appropriate.  Specifically, she should submit any evidence 
that she has that information was sent to or from the VA a 
year to a year and a half before the veteran's death.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.	The RO should send the appellant and 
her representative a letter explaining 
the VCAA and that complies with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information (medical or 
lay evidence) not previously provided 
to the Secretary is necessary to 
substantiate the appellant's claims as 
to the components of the accrued 
benefits claim.  The letter should 
also specifically inform the appellant 
and her representative of which 
portion of the evidence is to be 
provided by the claimant, which part, 
if any, the RO will attempt to obtain 
on her behalf, and request that the 
appellant provide any evidence in her 
possession that pertains to her 
claims.  See Quartuccio, supra.  
Specifically, appellant is hereby 
informed that she should submit any 
evidence in her possession concerning 
a reported claim file by the veteran a 
year and a half prior to death, to 
include the reported response from the 
VA.

2.	The RO should contact the appellant 
and request that she identify the 
approximate dates and as needed 
locations of any VA treatment rendered 
to the veteran pertinent to the 
appellant's claims for accrued 
benefits.  Thereafter, the RO should 
attempt to obtain and associate with 
the claims file any VA medical records 
identified by the appellant, which 
have not been secured previously.  

3.	If the RO is unsuccessful in obtaining 
any VA medical records identified by 
the appellant, it should inform the 
appellant and her representative of 
this and the reason therefore.  The 
claims file should also contain 
documentation of the attempts made and 
the results of the attempt to obtain 
records.  If there was no VA treatment 
within the 2 years prior to death, 
facilities that are requested to 
provide records should so indicate.

4.	Thereafter, after completing any 
additional development, the RO should 
readjudicate the remaining issue on 
appeal.  If the disposition of the 
issue remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental 
statement of the case (SSOC) and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



